Levine, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 26, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she had voluntarily left her employment without good cause.
*761Claimant was denied unemployment insurance benefits based upon a determination by an Administrative Law Judge (hereinafter ALJ) that she had voluntarily quit her job without justification. Claimant appealed to the Unemployment Insurance Appeal Board, maintaining that she had been subject to repeated harassment by the employer and that this constituted "good cause” for quitting. The Board affirmed the ALJ’s decision and this appeal by claimant ensued.
Following the submission of this appeal, this court has been advised that claimant and the employer have entered into a conciliation agreement settling an employment discrimination proceeding pending before the State Division of Human Rights. Paragraph 6 of this agreement provides that the employer "agrees not to make any further objection to [claimant] receiving [unemployment insurance] benefits”. In light of this agreement, the matter should now be remitted to the Board "to afford it an opportunity to consider what effect, if any, should be given to this agreement” (Matter of Bernet [Hartnett], 149 AD2d 834, 835).
Decision reversed, without costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent with this court’s decision. Mahoney, P. J., Kane, Mikoll, Yesawich, Jr., and Levine, JJ., concur.